DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
2.	This office action is a response to Applicant's election filed on 11/29/2021 with traverse of Group I, claims 1-12 for further examination. Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

3.	Applicant timely traversed the restriction (election) requirement in the reply filed on 11/29/2021. Applicant's election with traverse of Group I, claims 1-12.
The traversal is on the grounds that the Examiner's search of the Group I claims will likely provide a proper search for the Group II claims, and will not present an undue burden.  This is not found persuasive because regardless of the search method, inventions with different limitations will require different search strategies, and the times to consider the relevancy of collective references would increase proportionality as well. 
Also, even though a few U.S. Patents disclosing a plurality of species may be found in subclass H01J, subclasses 37/32449, it is recognized that apparatus species containing different structural components and/or different combinations of structural components with different functional limitations are characterized as separate and distinct subject for inventive efforts.  Thus it is necessary to search for one of the 
Thus far, applicant has not proved or provided convincing argument that there is no material difference between the two species on the record.  Therefore, the requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 09/29/2020, 08/06/2021, 08/26/2021 & 10/21/2021 are being considered by the examiner.

Specification
5.	The disclosure is objected to because of the following informalities: ¶ [0034] recites: “The first and second branches 222 and 224 join in a common branch 226 of the exhaust conduit 114. A chamber exhaust flow controller 212 may be disposed in either the first branch 220 or the second branch 222 (shown disposed in the second branch 222 in FIG. 2)…”, wherein reference numeral 220 is not even present in figure 2 wherein 222 and 224 are the correct reference numerals for the first and second branches 222 and 224.
Appropriate correction is required.

Double Patenting
6.    A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

7.	 Claims 1-6 are rejected on the ground of statutory double patenting (under 35 U.S.C. 101) as being anticipated over claims 1-7 of US Pat. No. 10,770,272. The claims at issue are identical to all that is recited in claims 1-7 of US Pat. No. 10,770,272. That is, claims 1-7 of US Pat. No. 10,770,272 fall entirely within the scope of claims 1-6. Specifically, claims 1-7 of US Pat. No. 10,770,272 comprise all the limitations of claims 1-6 of the instant application. 

8. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

9.	Claims 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 of US Pat. No. 10,770,272. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are very similar in scope.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717